COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                  FORT WORTH
                              NO. 02-12-00565-CR
                              NO. 02-12-00566-CR
                              NO. 02-12-00567-CR
                              NO. 02-12-00568-CR 
                                       
                                       
CEDRIC LAMIER HIGGS
APPELLANT
                                                                             V.
                              THE STATE OF TEXAS
STATE 

                                 ------------
THE FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                                 ------------
                                     ORDER

                                  -----------
                                       
Appellant Cedric Lamier Higgs's brief was originally due April 8, 2013.  This court has granted one previous extension of time to file appellant's brief.  On April 19, 2013, in granting appellant's "Motion To Extend Time For Filing Of Appellant's Brief," we ordered the brief due on June 7, 2013, and we stated in our order that no further extensions would be granted.  Nevertheless, as of this date, no appellant's brief has been filed in this court.
Accordingly, it is ordered that the Hon. Kimberly Campbell, appointed counsel for appellant, file an appellate brief with this court on behalf of appellant on or before July 12, 2013.  NO FURTHER EXTENSIONS OF TIME FOR FILING APPELLANT'S BRIEF WILL BE GRANTED.  If the brief is not filed by Friday, July 12, 2013, appellant's counsel will be required to show cause why she should not be held in contempt of court for failing to file a timely brief.  
Failure to timely comply with this order will result in this case being abated and remanded to the trial court (A) to conduct a hearing to determine (1) whether the appellant desires to prosecute the appeal, (2) why appointed counsel has not filed a brief and whether counsel has abandoned the appeal, (3) the exact date that counsel will file a brief on appellant's behalf in the court of appeals or whether substitute counsel should be appointed to represent appellant, and (4) whether appellant desires to proceed pro se; (B) to appoint substitute counsel if necessary; and (C) to make findings for the purpose of aiding this court in determining whether to initiate contempt proceedings against the Hon. Kimberly Campbell.  See Tex. R. App. P. 38.8(b)(2) - (4).
The clerk is directed to send a copy of this order to the Hon. Kimberly Campbell via certified mail return receipt requested and first class mail, to all other counsel of record, and to the trial court judge.
DATED June 28, 2013.


LEE ANN DAUPHINOT
JUSTICE